Citation Nr: 1234552	
Decision Date: 10/04/12    Archive Date: 10/11/12

DOCKET NO.  10-21 704	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-Salem, North Carolina


THE ISSUE

Entitlement to service connection for right shoulder condition, to include right rotator cuff syndrome.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


ATTORNEY FOR THE BOARD

N. Lee, Associate Counsel


INTRODUCTION

The Veteran served on active duty from December 1976 to August 1991.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an August 2009 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Winston-Salem, North Carolina.

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

The Veteran seeks service connection for a right shoulder condition, to include right rotator cuff syndrome.  In support, he contends that his current right shoulder condition is directly related to an August 1978 in-service accident that resulted in him being struck by a fan blade, and requiring multiple stitches.  He further asserts that he has had a continuity of symptomatology associated with this incident.  See June 2009 VA Examination ("The [Veteran] reports being diagnosed with shoulder strain ... [and that] [t]he condition has existed since 1978").  

As the Veteran points out in his November 2009 Notice of Disagreement, in the August 2009 rating decision on appeal the RO granted service connection for a scar in the right lateral thoracic area based in part on the opinion offered by the physician who conducted the June 2009 VA examination; the Veteran contends the scar is a residual of the in-service right shoulder injury.  The Veteran thus asserts that if service connection has been established for the residual scar, service connection is likewise warranted for the underlying right shoulder disability.

The record contains service treatment records, post-service VA treatment records, and a June 2009 VA examination.  Except for an August 1978 service treatment record provided by the Veteran, the claims file does not contain any service treatment records dated prior to October 1990.  The August 1978 service treatment record provided by the Veteran is relevant to the issue on appeal, as it corroborates his contention that he incurred an in-service injury, and was diagnosed with "pain radiating from injury."  

In his application for compensation, the Veteran indicated that he received treatment for, among other things, his right shoulder at Fort Hood, Texas.  The record, however, does not reflect any in-service treatment for a right shoulder condition; the Veteran reports that he continues to receive treatment for his right shoulder at the VA Medical Center (VAMC) in Durham, North Carolina.  These statements indicate that there may be pertinent, outstanding records that must be associated with the claims folder and considered by the RO in the adjudication of this appeal.  Also, as the Veteran has indicated that he has had shoulder strain since service, it is possible that he received private treatment for his shoulder pain between the time he was discharged from service in August 1991 to the time he began receiving treatment at the VA in December 2008.  The Board finds that the potential outstanding records are significant in this case because the June 2009 VA physician, in opining that the Veteran's right shoulder disability was not related to service, cited the absence of "supporting history or medical records."  As such, the Board has no discretion and must remand the claim.  

On remand, if additional records are found, the Board finds that another VA examination is necessary to adjudicate this appeal.  See Stefl v. Nicholson, 21 Vet.App. 120, 125 (2007) (an adequate VA medical examination must consider the Veteran's pertinent medical history).  

If the RO makes reasonable efforts to obtain the records indicated above, but is unable to obtain them, or concludes that it is reasonably certain that they do not exist, or further efforts to obtain them to be futile, the RO must provide the Veteran with oral or written notice of that fact - these efforts must be associated with the claims file.  See 38 C.F.R.  3.159(e) (2011).

On remand, the RO should conduct all appropriate notification and development, to include providing the Veteran with proper notice, obtaining any pertinent outstanding treatment records, and affording him a VA examination in light of any additional service and post-service treatment records associated with the record.  After all appropriate development has been completed, the Veteran's service connection claim must be readjudicated.  

Accordingly, the case is REMANDED for the following action:

1.  The RO must contact the Veteran, to ascertain any private physician(s) and/or facility(ies) where he received any post-service right shoulder treatment(s), particularly treatment records (i) after August 1991 and (ii) prior to December 2008.  Thereafter, the RO should undertake all appropriate efforts to attempt to obtain any indicated records.  Associate all records obtained with the claims folder.  Any negative response should be in writing, and associated with the claims folder.  

2.  The RO must obtain all of the Veteran's outstanding right shoulder VA treatment and/or hospitalization records from the VA Medical Center in Durham, North Carolina, since May 2010.  Associate all records obtained with the claims folder.  Any negative response should be in writing, and associated with the claims folder.  

3.  The RO must take appropriate measures to request any pertinent service treatment records, to specifically include service treatment records from August 1978 through October 1990 that pertain to his right shoulder condition.  Associate all records obtained with the claims folder.  Any negative response should be in writing, and associated with the claims folder.  If, after continued efforts, the RO is unable to obtain the relevant service treatment records, or concludes that it is reasonably certain that they do not exist, or further efforts to obtain them to be futile, the RO must issue a notice letter that (i) indicates the identity of the records the RO was unable to obtain; (ii) explains the efforts the RO made to obtain the records; (iii) describes any further action the RO will take regarding the claim, including, but not limited to, notice that the RO will decide the claim based on the evidence of record unless the Veteran submits the records the RO was unable to obtain; and (iv) provides notice that the Veteran is ultimately responsible for providing the evidence.  38 U.S.C.A. § 3.159(e) (2011).

4.  Notify the Veteran that he may submit lay statements from himself as well as from other individuals who have firsthand knowledge, and/or who were contemporaneously informed of his in-service and post-service right shoulder symptoms, including any possible relationship to service.  He should be provided an appropriate amount of time to submit this lay evidence.  

5.  After associating all outstanding records with the claims folder, schedule the Veteran for an appropriate VA examination to determine the nature, extent, onset, and etiology of any right shoulder condition, to include right rotator cuff syndrome.  The claims folder must be made available to and reviewed by the examiner.  The examiner should record the full history of the claimed right shoulder condition, including the Veteran's account of symptomatology.  

The examiner should diagnose all current right shoulder disabilities, if any are present.  Then, the examiner must state if it is at least as likely as not that any diagnosed condition(s):

(a)	is related to the Veteran's military service, to include trauma from a fan blade;
(b)	had its onset in-service; and/or 
(c)	is related to any service-connected disorder, to include scar.

In providing the requested opinion, the examiner must acknowledge and discuss the Veteran's report of continuity of symptomatology since separation and pertinent post-service medical evidence.  In the report, the examiner must also discuss the findings and conclusions set forth in the June 2009 VA examination report.  The examiner should set forth a complete rationale for all findings and conclusions in a legible report.  

6.  Then readjudicate the Veteran's appeal.  If the benefit sought on appeal is not granted, the RO should issue a supplemental statement of the case and provide the Veteran and his representative an opportunity to respond. 

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).


_________________________________________________
STEVEN D. REISS
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2011).

